DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-2 and 6-14 in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that according to Matsupu, hydroxyapatite is not laminated toward an outside of the base material in a c axis direction. This is not found persuasive because new reference is being used to teach the common technical feature as stated below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/11/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-2 and 6-8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (JP 2005-111255) in view of Goh et al. (US 2015/0125537). 
Regarding claims 1-2, 13-14 Ichinose discloses a composite which can be applied as a medical material such as artificial bone, artificial tooth (para 0034). The composite is a calcium phosphate complex which is obtained by immobilizing an apatite nucleating agent consisting of calcium phosphate on a substrate surface having at least a hydrophilic surface and the surface is a polymer (claims 1-2). The substrate includes polymer such as polysaccharide such as chitin and natural polymer such as hyaluronic acid (para 0014). The calcium phosphate layer which is bonded on to the substrate corresponds to the ceramic layer and contains crystals (para 0038) and the substrate corresponds to the base material. 
However, Ichinose fails to disclose that the ceramic layer contains hydroxyapatite which is laminated towards an outside of the base material in a c-axis direction. 
Whereas, Goh discloses a bone filler material comprising a plurality of particles, each particle comprising a biodegradable outer shell and an inner core (claim 1). The biodegradable outer shell is comprised of scaffold which is a material such as calcium phosphate, a hydroxyapatite or mixtures thereof (claims 2-3). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include hydroxyapatite of Goh in the calcium phosphate complex of Ichinose motivated by the desire to enhance and support bone regeneration.
Although Ichinose in view of Goh does not disclose ceramic layer contains crystals having a laminated structure in a c axis direction, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ichinose in view of Goh meets the requirements of the claimed product, Ichinose in view of Goh clearly meet the requirements of present claims composite body. 
Regarding claims 6-8, Ichinose discloses the thickness of the nucleating agent is very thin and usually in the range of 0.1-400 nm (para 0030). 
Regarding claim 10, Ichinose discloses a composite which can be applied as a medical material such as artificial bone, artificial tooth (para 0034) which encompasses sheet shape. 
Alternatively, with respect to the sheet shape limitation, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1]
Regarding claims 11-12, Ichinose fails to disclose the polymer is protein such as gelatin.
Whereas, Goh discloses a bone filler material comprising a plurality of particles, each particle comprising a biodegradable outer shell and an inner core (claim 1). The biodegradable outer shell is comprised of scaffold which is a material such as calcium phosphate, a hydroxyapatite or mixtures thereof (claims 2-3). The inner core comprises polymer such gelatin (para 0054).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include hydrophilic polymer such as gelatin of Goh in the substrate of Ichinose motivated by the desire to provide additional therapeutic effects. 
Claims 1-2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (US 2015/0125537). 
Regarding claims 1-2, 9, 11-13 Goh discloses a bone filler material comprising a plurality of particles, each particle comprising a biodegradable outer shell and an inner core (claim 1). The biodegradable outer shell is comprised of scaffold which is a material such as calcium phosphate, a hydroxyapatite or mixtures thereof (claims 2-3). The inner core comprises polymer such gelatin, polysaccharide (para 0054). Bio-transformable" means that the outer shell can react with chemical compounds to form a component in natural tissue.  For example, the outer shell may comprise osteoconductive agents, such as apatite crystals, that mimic the composition of bone (para 0045). 
Although Goh does not disclose ceramic layer contains crystals having a laminated structure in a c axis direction, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Goh meets the requirements of the claimed product, Goh clearly meet the requirements of present claims composite body. 
Regarding claim 10, with respect to the sheet shape limitation, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONAK C PATEL/Primary Examiner, Art Unit 1788